            Case 1:20-cr-00127-GHW Document 55 Filed 09/24/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 9/24/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :        1: 20-cr-127-GHW-1
                                                              :
 CHRISTIAN IRIZARRY,                                          :             ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

                 Upon the application of the United States of America, by and through AUDREY

STRAUSS, Acting United States Attorney for the Southern District of New York, SARAH

KRISSOFF, Assistant United States Attorney, of counsel, and with the consent of CHRISTIAN

IRIZARRY, by and through his attorney, BENJAMIN HEINRICH, it is hereby ORDERED that

the pretrial conference in this case is continued from September 29, 2020 to October 16, 2020 at

9:00 a.m.

                 The Court finds that the ends of justice served by granting a continuance outweigh

the best interests of the public and the defendant in a speedy trial because it will permit the

defendant and his counsel to receive and review discovery. Accordingly, it is further ORDERED

that the time from the date of this order through October 16, 2020 is hereby excluded under the

Speedy Trial Act, 18 U.S.C. ' 3161(h)(7)(A).

                 SO ORDERED.

Dated: September 24, 2020
New York, New York                                           __________________________________
                                                                     GREGORY H. WOODS
                                                                    United States District Judge
